Citation Nr: 9928135	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-13 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran, who had recognized guerrilla service in the 
Philippines from June 1945 to February 1946, died in March 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Manila, Philippines.  


FINDINGS OF FACT

1.  In an unappealed February 1995 determination, the RO 
concluded that new and material evidence had not been 
presented to reopen the appellant's claim for service 
connection for the cause of the veteran's death.  

2.  Additional evidence submitted since the RO's February 
1995 determination is cumulative or is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

Evidence received since the RO's February 1995 determination 
that new and material evidence had not been presented to 
reopen the appellant's claim for service connection for the 
cause of the veteran's death is not new and material; the 
decision is final and the claim is not reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The death certificate shows that the veteran died in March 
1979 at the age of 59 from cardiorespiratory arrest due to a 
cerebrovascular accident and hemorrhage.  An autopsy was not 
performed.  

At the time of death, service connection was in effect for no 
disability.  

The service medical records and processing affidavits reflect 
no complaint, finding or diagnosis of any cardiovascular 
abnormality.  The original copy of the February 1946 
separation examination showed blood pressure of 116/64.  
Normal feet, abdominal viscera, cardiovascular system and 
lungs were recorded.  There were no musculoskeletal defects.  
Blood for serology was termed negative.  X-ray examination of 
the chest was termed negative.  

A private physician reported in October 1968 that the veteran 
had been treated for a cough, chest pain, and blood-streaked 
sputum that were symptomatic of pulmonary tuberculosis (PTB) 
in March 1946.  The same symptomatology was treated in 
November 1949.  In May 1963, he had chronic dyspepsia, 
malnutrition and anemia.  In January 1964, he was seen for 
PTB.  In April 1968, he had acute gastritis.  

In October 1968, two self-described former fellow servicemen 
with the veteran reported that the veteran had sustained a 
gunshot wound of the right lower extremity during active 
service and also that he had later developed a cough, 
spitting blood and chronic stomach trouble believed to have 
had their inception during active service.  

On a VA examination in November 1968, the veteran gave a 
history of a gunshot wound of the right foot in 1942 followed 
by about two months of treatment.  He complained of chest and 
back pain, and pain and numbness of the right thigh.  Blood 
pressure readings were 160/96, sitting and recumbent, and 
160/98, standing.  He had a few dry coughs.  Breath sounds 
were increased with fremitus at the right apical region.  
Breath sounds were described as harsh over the bases of the 
lungs.  There was slight tenderness in the epigastric area.  
Scars from alleged gunshot wounds of the right thigh with 
muscle injuries to the sartorius tensor fascia lata and 
vastus lateralis, Muscle Group XIV, were described.  Chest X-
rays showed a homogeneous opacity of the right upper lobe 
with nodular patchy and mottled densities extending from the 
1st to the 4th ribs anteriorly.  The trachea was deviated to 
the right.  There was retraction of the mediastinal 
structures towards the right.  The heart showed no 
abnormality.  There were some suspicious radiolucencies 
within the confluent densities in the right upper lobe, which 
possibly represented areas of cavitation.  The impression was 
PTB, moderate to far advanced, right with probable 
cavitation.  Abdominal X-rays were termed essentially 
negative.  X-rays of the right thigh and leg revealed 2 
metallic foreign bodies in the muscles on the anteromedial 
aspect of the thigh, probably in the sartorius and rectus 
femoris muscles.  The impression was metallic foreign bodies 
in the anterior thigh group of muscles, Muscle Group XIV.  
The final diagnoses were residuals of gunshot wounds of the 
right thigh, Muscle Group XIV, with retained metallic foreign 
bodies, moderately advanced to far advanced PTB, activity 
undetermined, and hypertensive vascular disease.  

By rating decision in December 1968, service connection was 
denied for residuals of a gunshot wound of the right leg, for 
PTB with malnutrition and anemia, and for stomach trouble.  
It was explained that processing affidavits reflected the 
veteran's statements that he had sustained a gunshot wound of 
the right thigh in February 1945 (prior to entry onto active 
duty).  On another VA form, he stated that he had sustained a 
right leg wound in January 1943.  A joint affidavit from 
self-described fellow soldiers of the veteran indicated that 
he had sustained a bullet wound of the right leg in June 
1943.  The first clinical record of epigastric dysfunction 
was dated in May 1963.  Duodenal ulcer was first diagnosed in 
August 1968.  It was held that neither a stomach ulcer nor 
PTB was shown to have been present or diagnosed by approved 
methods during or until many years following active service.  
There was no evidence to show aggravation of residuals of a 
gunshot wound of the right lower extremity during active 
service.  

A private hospital admission notice signed in March 1969 
indicated that the veteran was hospitalized for PTB.  

The terminal hospital report dated in March 1979 showed that 
the veteran had been admitted for a fourth time.  He had had 
a recent cerebrovascular accident with probable hemorrhage 
and moderately advanced PTB.  His relatives stated that he 
was found unconscious at the foot of some stairs.  Past 
history was recorded of hypertension for several years with 
irregular intake of medication and PTB for which he had 
received treatment in a tuberculosis ward.  Blood pressure on 
admission was 180/110.  He was poorly nourished and 
developed.  Neck veins were engorged in the supine position.  
There were harsh breath sounds of the lungs and coarse rales 
scattered over both bases.  Heart sounds were masked by 
breath sounds.  The neurological examination reflected that 
he was semicomatose.  Respiration was regular, to a normal 
depth.  There was no neck rigidity.  The pupils were not 
reactive to light and accommodation.  Fundoscopic examination 
revealed papilledema with arteriovenous nicking.  All deep 
tendon reflexes were hyperreactive.  Chest X-ray confirmed 
moderately advanced PTB.  He expired after 6 hours in the 
hospital.  The final (terminal) diagnoses were 
cerebrovascular accident, recent, with probable hemorrhage, 
myocardial infarction, recent, inferior wall, and PTB, 
moderately advanced.  

By rating action in July 1988, service connection was denied 
for the cause of the veteran's death.  The appellant was 
appropriately notified.  She did not appeal this 
determination.  

A September 1991 statement from two self-described former 
fellow servicemen with the veteran reflected that he had 
sustained gunshot wounds of the right leg in 1945 and was 
suffering from PTB from 1947 up to the time of his death.  

A September 1991 report from a private physician indicated 
that the veteran had been treated for PTB since 1947 and that 
he died from this disease.  

A report from a private physician was received in April 1992 
indicating treatment of the veteran between 1949 and 1967.  
In 1949, he was treated for epigastric pain, sour 
eructations, and blood-streaked sputum.  Possible peptic 
ulcer and PTB were the impressions.  In 1960, he was treated 
for cough, fever and rales.  Influenza and Koch's Pulmonary 
were the impressions.  A fluoroscopic study later in 1960 
showed right fibro-exudative densities at the apex and infra-
clavicular area.  Fibrosis perihilar was recorded.  In 1961, 
he was treated for pneumonia and PTB.  In 1962, he was seen 
for frequent bowel movements, fever, vomiting blood, and 
coughing.  In 1967, he was treated for vomiting blood.  

In May 1992, the RO confirmed the denial of service 
connection for the cause of the veteran's death on the basis 
that new and material evidence had not been received to 
reopen the claim.  The appellant was appropriately informed.  

In July 1992, a 1969 period of private hospital treatment was 
received indicating that the veteran had a duodenal ulcer, 
secondary gastrointestinal hemorrhage, anemia due to blood 
loss, PTB, moderately advanced, probably active, and 
trichuriasis.  The appellant indicated that these records 
supported the theory that PTB caused the veteran's death.  

By rating action later in July 1992, the denial of service 
connection for the cause of the veteran's death was confirmed 
on the basis that the 1969 private clinical records provided 
no basis for a change in the prior determinations.  The 
appellant was appropriately notified.  After being repeatedly 
advised that she needed to submit new and material evidence 
to reopen her claim, she submitted a copy of the March 1979 
private (terminal) hospital report in January 1993.  In March 
1993, she was advised that this was not new and material 
evidence to reopen the claim and that the prior denial 
remained in effect.  

Her next communication was received in December 1994, along 
with clinical records from a private physician and a private 
hospital dated in August 1988 showing that the veteran 
manifested minimal PTB of the right upper lobe.  Undated X-
ray records showed minimal PTB of the left upper lung field, 
pneumoperitoneum suggesting a rupture viscus, possible 
peritonitis, and PTB of the right upper lung of undetermined 
activity.  

By rating action in February 1995, it was decided that no new 
and material evidence had been submitted to reopen the claim 
of entitlement to service connection for the cause of the 
veteran's death.  The appellant was appropriately notified 
but did not appeal.  

In November 1996, the appellant requested that the claim be 
reopened on the basis of multiple medical records she 
submitted at that time.  These records are presented below.  

A private hospital report covering treatment in June and July 
1967 apparently was for active PTB, which improved.  

The veteran was privately hospitalized in April and May 1973 
for epigastric pain that radiated to the anterior chest wall 
and melena.  He reportedly had had hemoptysis 6 months 
previously.  Duodenal diverticula and moderately advanced PTB 
had been diagnosed during hospitalization in March 1973.  
Engorged neck veins, diminished breath sounds, epigastric 
tenderness, an epigastric mass, slight pyuria that had 
disappeared, and stools positive for occult blood and Ascaris 
ova were recorded.  The final diagnoses were duodenal 
diverticula and moderately advanced PTB of undetermined 
activity.  

Private hospitalization in May 1974 was for moderately 
advanced, inactive PTB on chemotherapy (INH), improved, 
pneumonitis of the left lower lobe of the lungs that 
resolved, and for sinus arrhythmia by electrocardiogram.  At 
that time it was noted that the veteran had had PTB for 10 
years, with 6 prior hospitalizations.  The inactive 
designation for PTB was based on stable lung lesions and 
negative bacteriology.  

Private hospitalization in January 1975 was for peptic ulcer 
disease (by history) and moderately advanced PTB, on 
chemotherapy.  The previous year he reportedly had been 
treated for upper gastrointestinal bleeding.  

The veteran received private hospital treatment in October 
and November 1975 for a cough, chest and back pain, 
diminished breath sounds, inspiratory wheezes, harsh breath 
sounds with post-tussis rales, and epigastric pain.  An upper 
gastrointestinal X-ray series showed prominent rugal folds.  
The final diagnoses were moderately advanced, active PTB, on 
chemotherapy, and gastritis.  PTB was deemed active on the 
basis of positive bacteriology.  

The veteran was admitted to a private hospital in January 
1976 with a productive cough, back pain, chest pain, and 
fever.  He had epigastric pain related to food intake.  There 
was slight tenderness over the epigastrium.  A stool 
examination showed Ascaris ova.  The final diagnoses were 
PTB, moderately advanced, active on chemotherapy, gastritis, 
and intestinal parasites.  

Private hospitalization was accorded the veteran in July and 
August 1976.  It was stated that he was a known PTB case 
since 1975.  He showed yellowish to greenish sputum, body 
weakness and fever.  There were diminished breath sounds and 
a homogeneous density of the right upper lung.  The heart, 
mediastinum and trachea tracked to the right.  He also 
complained of dysuria and urinary discomfort.  Urinalysis 
revealed dysuria and hematuria.  Stool examination revealed 
Ascaris and hookworm ova.  He also had presbyopia and 
hyperopia.  He complained of finger pain and showed limited 
flexion and tenderness of the fingers.  The final diagnoses 
were moderately advanced PTB, activity undetermined, urinary 
tract infection, hookworm infestation, presbyopia, hyperopia, 
and osteoarthritis with tendinitis.  

Private hospitalization records in June 1977 show that the 
veteran was treated for moderately advanced, inactive PTB, on 
chemotherapy.  There were diminished breath sounds over the 
right base of the lungs.  Chest X-rays showed a non-
homogeneous density at the apex of the right lung, 
fibronodular densities in the same region, an elevated 
hemidiaphragm, prominent bronchovascular markings of the left 
lung, and shifting of the trachea and the mediastinum to the 
right.  The inactivity of PTB was based on stable radiologic 
lesions for 11 months and negative bacteriology.  

A private physician reported in March 1997 that the veteran 
had been hospitalized in June and July 1967 for chronic, 
active, possibly far advanced PTB.  

A private hospital report of treatment of the veteran in May 
1978 was received in December 1997 indicating that he had 
developed epigastric pain 3 months previously.  He also had 
blood pressure of 180/110 that was considered elevated.  He 
had been previously hospitalized for melena.  He reportedly 
had had peptic ulcer disease for 7 years.  Productive 
coughing with whitish sputum and dyspnea were indicated.  A 
smoking history of one pack daily for 44 years was recorded.  
There were diminished breath sounds in the left upper lung 
field and the right lower lung field.  The final diagnoses 
were hypertensive vascular disease and duodenal ulcer.  

A September 1991 lay statement received in December 1997 was 
by a self-described commander of the veteran while he was on 
active duty.  It was stated that the veteran had sustained 
gunshot wounds of the right lower extremity with weight loss 
and PTB, according to his physician during active service.  
This individual stated that the veteran died from his gunshot 
wounds.  

Legal Criteria

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

To reopen a claim which has been finally denied, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  If the 
Board determines that the appellant has produced new and 
material evidence, the case is reopened and the Board must 
evaluate the merits of the appellant's claim considering all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

Several months after 38 C.F.R. § 3.156 was adopted, on March 
8, 1991, Colvin v. Derwinski, 1 Vet. App. 171 (1991) was 
decided.  In Colvin, the United States Court of Appeals for 
Veterans Claims (Court) expanded the definition of material 
evidence (hereinafter referred to as the Colvin Test) as 
follows:

Material evidence is relevant and probative of the issue at 
hand.  However, not every piece of new evidence, even if 
relevant and probative, will justify a reopening because some 
evidence is of limited weight and thus is insufficient to 
justify a new hearing.  The "bright line" rule in other 
federal courts is that to justify a reopening on the basis of 
new and material evidence, there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Id. at 174 (emphasis added) (citations omitted).

Citing the new regulatory definition adopted by the VA, the 
court concluded that the regulation and the test it 
paraphrased from a district court decision in Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989), were not inconsistent, and that the test 
from Chisholm, which it explicitly adopted, was "clearer and 
more easily applied."  Id.

In Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit), 
considered the issue of whether the Colvin test was a fair 
rendition of the definition of "material evidence" set 
forth in the regulation.  The Federal Circuit Court concluded 
that the Court erred in adopting the Colvin test in that it 
failed to defer to the reasonable definition of a statutory 
term adopted by a regulation promulgated by the Secretary.  
In summary, the Circuit Court disapproved of the Colvin test 
as applied to veterans' claims, vacated the court's decision 
upholding the Board's refusal to reopen Hodge's claim and 
remanded the case for reconsideration by the court in light 
of the proper regulatory definition of "material evidence."  
Therefore, in the present case, the Board will review the 
veteran's claim to reopen in accordance with the criteria as 
found in 38 C.F.R. § 3.156.  

The Board further notes that in determining whether evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

A three-step analysis must be performed when an appellant 
seeks to reopen a previously denied claim.  Winters v. West, 
12 Vet. App. 203(1999); Elkins v. West, 12 Vet. App. 
209(1999); Hodge.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, the case must be reopened and immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
Third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

Service connection may be established for a disability 
resulting from personal injury or disease in the line of duty 
or for aggravation of a preexisting injury or disease in the 
line of duty.  38 U.S.C.A. § 1110.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a veteran had 90 days or more of 
wartime service or service after January 31, 1946, and if PTB 
is manifested to a compensable degree within three years 
following discharge from service, it will be considered to 
have been incurred in service.  If cardiovascular renal 
disease, to include essential hypertension, is manifested to 
a compensable degree within one year following discharge from 
service, it will be considered to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Nevertheless, a diagnosis of active pulmonary 
tuberculosis by a private physician on the basis of an 
examination, observation, or treatment will not accepted to 
show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinic, X-
ray, or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374.  

Analysis

The most recent final rating decision on the issue was 
entered in February 1995.  That decision was the same as a 
succession of decisions that all the evidence submitted since 
the final rating decision in July 1988 was not new and 
material to reopen the claim.  Such evidence consisted of the 
death certificate, which had not been amended, the service 
medical records, including the original separation 
examination in February 1946, October 1968 private physician 
and lay statements, November 1968 VA examination report, 
March 1969 private hospital admission notice and treatment 
records, March 1979 terminal hospital discharge summary 
report, September 1991 private physician and lay statements, 
April 1992 private physician's report, and August 1988 
private physician and hospital records.  

The evidence submitted to reopen the claim as requested in 
November 1996 includes medical evidence of diagnoses of PTB 
since 1973, a medically recorded history of PTB as early as 
1964, a diagnosis of hypertensive vascular disease treated 
since 1978, and a September 1991 lay statement that the 
veteran's right lower extremity gunshot wounds had caused his 
death.  

New and material evidence is that evidence which was not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The evidence 
received in conjunction with the appellant's November 1996 
request is not found to meet the test of new and material 
evidence to reopen the claim for entitlement to service 
connection for the cause of the veteran's death.  The 
evidence regarding the fact that the veteran had PTB was not 
new, and no material evidence was received that it had 
anything to do with the veteran's death or, even if it did, 
that it was related to his recognized active service.  While 
the lay evidence that gunshot wounds of the right lower 
extremity caused his death is new, there was no material 
evidence that any gunshot wound was incurred in or aggravated 
by active service.  Also, there was no new and material 
evidence that would change the causes of death listed on the 
death certificate so as to include any residual of gunshot 
wounds.  The evidence as to hypertensive vascular disease was 
neither new nor material.  It was previously evident that the 
veteran had hypertensive vascular disease and there is no 
additional material evidence that this disease was related in 
any way to his active service period.  

The new evidence also presents other medical diagnoses of 
duodenal diverticula, peptic ulcer disease (by history), 
gastritis, intestinal parasites, a urinary tract infection, 
presbyopia, hyperopia, osteoarthritis with tendinitis, and 
duodenal ulcer, but there has been no material evidence 
received that any of these maladies caused or contributed 
substantially to cause the veteran's death or were traceable 
to active service.  


ORDER

New and material evidence not having been received to reopen 
the claim, service connection for the cause of the veteran's 
death remains denied.  


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals






